Moyer, C.J.
This case presents the court with the question of whether the making of an unsworn false oral statement to a public official with the purpose to mislead, hamper or impede the investigation of a crime is punishable conduct within the meaning of R.C. 2921.13(A)(3) and 2921.31(A). For the following reasons, we answer that question in the affirmative.
At trial, Lazzaro was found guilty of violating R.C. 2921.13, Ohio’s falsification statute, which provides:
“(A) No person shall knowingly make a false statement, or knowingly swear or affirm the truth of a false statement previously made, when any of the following applies:
a ‡ # &
“(3) The statement is made with purpose to mislead a public official in performing the public official’s official functions.”
Lazzaro was also convicted of obstructing official business under R.C. 2921.31(A), which provides:
*264“(A) No person, without privilege to do so and with purpose to prevent, obstruct, or delay the performance by a public official of any authorized act within his official capacity, shall do any act which hampers or impedes a public official in the performance of his lawful duties.”
Lazzaro relies on our holdings in Columbus v. Fisher (1978), 53 Ohio St.2d 25, 7 O.O.3d 78, 372 N.E.2d 583, and Dayton v. Rogers (1979), 60 Ohio St.2d 162, 14 O.O.3d 403, 398 N.E.2d 781, where we held that the making of unsworn false oral statements to a police officer was not punishable conduct with the meanings of R.C. 2921.13(A)(3) or 2921.31(A), respectively.
In Fisher, the defendant was convicted of violating a municipal ordinance virtually identical to R.C. 2921.13(A)(3) for giving a false name to a police officer. The Fisher court reviewed the history of the statute, and adopted the reasoning that for a false statement to be punishable it must be in writing and must also derive from an intent to mislead.
In Rogers, the defendant was convicted of violating a Dayton municipal ordinance identical to R.C. 2921.31(A) for lying to a police officer by falsely confirming the identity of her companion. Relying on the reasoning in Fisher, the Rogers court concluded that because “conduct such as appellant’s is not punishable under R.C. 2921.13(A)(3), which specifically addresses the making of false statements to public officials, we are reasonably led to the determination here not to extend the meaning of R.C. 2921.31 beyond that intended by the General Assembly.” Rogers, supra, 60 Ohio St.2d at 164, 14 O.O.3d at 404-405, 398 N.E.2d at 783.
The holdings in Fisher and Rogers were expressly limited to their facts by this court’s recent decision in State v. Bailey (1994), 71 Ohio St.3d 443, 644 N.E.2d 314. In Bailey, the defendant was convicted under R.C. 2921.32(A)(5) for obstructing justice when she continually refused to move from the doorway of the house, thereby blocking the police from entering the house to arrest her brother, and repeatedly declared that her brother was not home. In Bailey we observed that both state and federal case law have “firmly established that unsworn false oral statements made for the purpose of impeding an officer’s investigation are punishable * * (Citations omitted.) Id. at 446, 644 N.E.2d at 316. We held at the syllabus that “[t]he making of unsworn false oral statements to a law enforcement officer with the purpose to hinder the officer’s investigation of a crime is punishable conduct within the meaning of R.C. 2921.32(A)(5).”
In view of our recent decision in Bailey, we conclude that Lazzaro’s reliance on Fisher and Rogers is misplaced. Although Bailey did not overrule those cases, it did limit them to their facts, as the specific statutes involved in each were not directly before this court at that time. However, both R.C. 2921.13(A)(3) and *2652921.31(A) are the subject of review in the instant case, and we conclude that the sound reasoning expressed in Bailey applies equally to both statutes.
Lazzaro argues that it would be an improper retroactive application of our decision in Bailey to the facts at bar because Bailey was not announced until after Lazzaro’s convictions, but before review of the case by the court of appeals. We disagree. “The general rule is that a decision of a court of supreme jurisdiction overruling a former decision is retrospective in its operation, and the effect is not that the former was bad law, but that it never was the law.” Peerless Elec. Co. v. Bowers (1955), 164 Ohio St. 209, 210, 57 O.O. 411, 129 N.E.2d 467, 468.
Lazzaro also argues that the doctrine that mere exculpatory denials cannot be punished should apply to her responses to Kish. See Columbus v. New (1982), 1 Ohio St.3d 221, 1 OBR 244, 438 N.E.2d 1155. But, see, United States v. Steele (C.A.6, 1991), 933 F.2d 1313, 1320. However, this doctrine does not extend to the facts in the present case because the questions asked by Kish of Lazzaro did not implicate her Fifth Amendment protections against self-incrimination. Accordingly, we make no decision regarding its applicability to the statutes reviewed.
The record indicates that Lazzaro embarked upon a course of conduct aimed at limiting the police investigation in such a way that the assault on Newman would be ruled accidental. One way was by allowing the only witness to the assault, Julie Swindell, to leave work without speaking to Kish. Neece testified that when he talked with Lazzaro soon after the assault, she told him that she had. already taken Swindell’s statement, and that Swindell would not be talking to the police. This suggests that Lazzaro did not merely passively fail to assist Kish’s investigation, but actively chose which witnesses Kish would encounter. Lazzaro furthered the concealment of this key witness by denying her existence. Specifically, when Kish téstified at trial, he stated:
“A I asked [Lazzaro] if there was [sic] any witnesses, and she said no.
“Q Are you sure of that?
“A I’m positive.
“Q And her response was what?
“A That there wasn’t any.”
Kish also testified that Lazzaro was present during Neece’s entire explanation of the assault: ■
“Q And Mrs. Lazzaro was present during this entire presentation?
“A That is correct.
“Q And demonstration?
“A That’s right. He demonstrated it next.
*266“Q Did she ever tell you she had conflicting information to that report?
“A No, she did not.
« * * *
“Q Did you make efforts again to ascertain if there were any possible witnesses?
“A Yes, I did. Before I released Mr. Neece I asked Mr. Neece also if there were any witnesses, and he said no.
“Q In Mrs. Lazzaro’s presence?
“A In Mrs. Lazzaro’s presence. * * *
ii * * *
“Q At any time did anyone say there’s another witness to see, maybe your decision [of no criminal act] is a little hasty?
“A No, they did not.”
There can be no doubt that the statements and actions of Lazzaro conveyed false information regarding the existence of another witness and the possibility of a criminal act. A trier of fact could reasonably conclude from the evidence that Lazzaro intended to mislead and impede the investigation conducted by Kish.
The General Assembly has adopted legislation intended to discourage individuals from purposely giving false information that hinders public officials in the performance of their duties. Complete and honest cooperation with the law enforcement process by all citizens is essential to the effective operation of the justice system. Columbus v. New (1982), 1 Ohio St.3d 221, 227, 1 OBR 244, 249, 438 N.E.2d 1155, 1160. Therefore, we hold that the making of an unsworn false oral statement to a public official with the purpose to mislead, hamper or impede the investigation of a crime is punishable conduct within the meaning of R.C. 2921.13(A)(3) and 2921.31(A). Our decisions in Columbus v. Fisher and Dayton v. Rogers are hereby overruled.
For the foregoing reasons, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Resnick, Cook and Stratton, JJ., concur.
Cook and Stratton, JJ., concur separately.
F.E. Sweeney and Pfeifer, JJ., dissent.
Douglas, J., not participating.